Citation Nr: 0309687	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for skin cancers.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and A. W.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945 and from January 1951 to January 1952.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).   


FINDING OF FACT

The veteran's skin cancers are of service origin.


CONCLUSION OF LAW

Skin cancers were incurred in active military duty.  38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the March 2002 statement 
of the case.  In October 2002 the Board initiated additional 
development of the evidence on the issue on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
However, that regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7311 (Fed. Cir. May 1, 2003).  However, given the 
favorable determination below, and the Board's conclusion 
that all pertinent evidence has been obtained and the veteran 
has been afforded an examination during the appeal period, 
the Board finds that the veteran has not been prejudiced and 
it may proceed with a decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The veteran testified during a July 2002 hearing before the 
undersigned Veterans Law Judge sitting at the RO.  At that 
time he stated that his skin cancers were related to his 
service in the Pacific Theater during World War II, and 
particularly due to excessive exposure to sunlight in New 
Guinea where he worked daily without shirts due to high 
temperatures.  Testimony was also received from A. W.

Service medical records from the veteran's first period of 
service from July 1942 to November 1945 do not reflect 
complaints or treatment of any disorder of the skin, 
including any skin cancer.  During his examination prior to 
discharge, examination of the skin revealed a 5 inch scar of 
the left thigh noted as existing prior to service.

Associated with his first period of service, the veteran's 
enlisted record and report of separation does reflect the 
veteran's participation in the Army as a radar mechanic in 
the Asiatic-Pacific Theater Campaign during World War II.  
His separation qualification record shows that he had five 
weeks of radar mechanic training at Boca Raton Field, 
Florida, and also served 24 months overseas, with service in 
Australia, New Guinea, Philippines, Dutch East Indies, and 
Okinawa.  He performed necessary maintenance and repair work 
on fighter planes and on ground equipment.  Another service 
record of honorable discharge also indicates service in 
Northern Solomons and Bismarck Archipelago.

Service medical records from the veteran's second period of 
service, from January 1951 to January 1952, shows treatment 
for cellulites of the right foot in January and February 
1951.  During his January 1952 discharge examination, 
evaluation of the skin was normal.

Private treatment records from 1987 to 2001 reflect numerous 
treatments for skin cancers, variously diagnosed.  In a 
comment made on a consent to release information form dated 
in November 2000, a private physician noted that the veteran 
had had many cancerous and precancerous lesions on his face, 
trunk and arms over the past ten years, and that these have 
undoubtedly been contributed to by chronic sun exposure.  In 
an October 2001 statement a private treating physician noted 
in summary that the veteran had been seen on multiple 
occasions, documentation of which was enclosed with the 
statement.  That physician noted that the veteran had 
multiple skin lesions, neoplastic in characteristic, and 
primarily basal cell carcinoma.  

The report of an April 2003 VA examination for skin indicated 
that the examiner reviewed the record and noted that the 
history and physical findings were as have been stated in the 
record.  The examination report contains a diagnosis as 
follows: history of basal cell carcinoma, squamous cell 
carcinoma and actinic keratosis with surgical treatment of 
all of these lesions for the last 20 years.  The examiner 
noted that all of these lesions were caused by sun exposure, 
and that the veteran served in the Army Air Corps in World 
War II and was stationed in the South Pacific for 105 weeks.  
The examiner noted that the veteran was a radar chief and as 
such, he was required to sit on the runway all day every day.  
The examiner opined that as a result of this, the veteran 
suffered a great many sunburns, and there could be no doubt 
that the sun exposure that occurred in the service was 
directly causative of the veteran's past and present skin 
tumors.

Analysis

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  For veterans who 
had service of ninety (90) days or more during a war period 
or peacetime service after December 31, 1946, and a malignant 
tumor is manifest to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

To summarize, the veteran is competent to report his 
inservice experiences and symptoms.  However, he is not shown 
to have the medical training or expertise necessary to render 
medical findings or opinions.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In this regard, the evidence of record reflects that the 
veteran was stationed in Asiatic-Pacific Theater during World 
War II and the Board is satisfied that he did receive 
extensive exposure to the sun.  A private physician has 
linked this specific inservice sun exposure to the veteran's 
subsequent diagnosis of various skin cancers.  Moreover, the 
April 2003 VA medical opinion likewise relates the post 
service  skin cancers to his exposure to sun in the South 
Pacific during active service.  The Board concurs

Accordingly, service connection for the skin cancers is 
warranted.


ORDER

Service connection for skin cancers is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

